DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of the species: (A) sensitizer: Rose Bengal, and (B) peptide comprising SEQ ID NO:6, in the reply filed on 6/25/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). 
Status of the claims
Claims 1-17 are pending. Claim 3 is withdrawn as not drawn to the elected species. Claims 1-2, 4-17 read upon the instantly elected claims and are presented for examination on the merits. Upon searching, other species were found that are here examined for the sake of compact prosecution.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 5, 6, 8, 9, 11, 12, 13, 14, 17  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kovar (US10,588,972).
Kovar teaches compositions and methods for destroying target cells in a patient using photodynamic therapy. Kovar provides a photosensitizing agent based on a small molecular weight (<50 kDa) protein or peptide or a small molecule that is conjugated to a phthalocyanine dye, such as IRDye(RTM) 700DX (e.g., abstract). The 700 DX probes can be, e.g., NHS-ester or amino-reactive:

    PNG
    media_image1.png
    223
    584
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    236
    568
    media_image2.png
    Greyscale

See, e.g., cols. 7-8.
Kovar presents several examples, e.g., Example 3. Using IRDye(RTM) 700DX Conjugated Probes to Induce Cytotoxicity illustrates the effect of photodynamic therapy based on IRDye 700DX dye conjugates on cell morphology. Other methods for evaluating changes in morphology during the PDT (photodynamic therapy, claims 12, 13, 14) with additional tests of key apoptotic markers including caspase 3/7, annexin-V, vitality %, mitochondrial potential, localization (intracellular/membrane, endosomal, lysosomal), singlet oxygen generation, other radicals, etc. It was critical to identify important parameters for generating reproducible effects including irradiation level, incubation time, probe type and/or required dose to initiate cytotoxicity. By measuring these key indicators the actions of IRDye-700DX in its ability to induce cytotoxicity was defined.    Morphology is a common indicator for defining cell changes after irradiation. FIGS. 5A-5C demonstrate the very early blebbing feature (highlighted by arrows) which is common to apoptosis and necrosis. 
The experiments clearly demonstrated that IRDye 700DX is the active component in PDT. FIGS. 6A-6B provide images of the controls which were A431 cells with no irradiation (NI) or with irradiation (I). The probe dose for the respective treatments was 0.25 .mu.M and irradiation level was 16 J/cm.sup.2. The results showed that cell morphology was unchanged for untreated cells, illustrating that the level of irradiation alone had no deleterious effect (FIG. 6B). An additional control included the incubation with IRDye-700DX-EGF with NI (FIG. 6C), which also showed no deleterious effect on cell morphology demonstrating the requirement of irradiation in PDT. Lastly, when cells were treated with IRDye-700DX-EGF and irradiated, their morphology was dramatically altered with condensation of nuclei and cell dehydration (FIG. 6D). These are key features of cells undergoing apoptosis and/or necrosis. When cell viability was measured 24 h post irradiation, the results confirmed that only the probe treated with irradiation induced cytotoxicity (FIGS. 6A-6D).  The EGF peptide ligand used in the present invention has the amino acid sequence of SEQ ID NO: 1 (NSDSECPLSHDGYCLHDGVCMYIEALDKYACNCVVGYIGERCQYRDLKWWELR) (IRDye-700DX-EGF reads upon a sensitizer-peptide conjugate, claims 1, 11). See also Example 7, showing the effect of various doses of conjugate to induce cell death (col. 28). 
Example 9 is drawn to IRDye-700DX-Chlorotoxin and IRDye-700DX-Anti-EGFR-affibody (col. 29). Example 10 is drawn to induction of apoptosis in HTB-186 cells (cerebellar medulloblastoma cell line) (e.g., col. 30).
Kovar teaches methods of inducing targeted cell death in a subject with a disease or condition, such as cancer. The term "cancer" includes the physiological condition in mammals that is typically characterized by unregulated cell growth. Non-limiting examples of cancer include carcinoma, lymphoma, blastoma, sarcoma, and leukemia or lymphoid malignancies. More particular examples of such cancers include squamous cell cancer (e.g., epithelial squamous cell cancer), lung cancer including small-cell lung cancer, non-small cell lung cancer ("NSCLC"), adenocarcinoma of the lung and squamous carcinoma of the lung, cancer of the peritoneum, hepatocellular cancer, gastric or stomach cancer including gastrointestinal cancer, pancreatic cancer, glioblastoma, cervical cancer, ovarian cancer, liver cancer, bladder cancer, hepatoma, breast cancer, colon cancer, rectal cancer, colorectal cancer, endometrial or uterine carcinoma, salivary gland carcinoma, kidney or renal cancer, prostate cancer, vulval cancer, thyroid cancer, hepatic carcinoma, anal carcinoma, penile carcinoma, as well as head and neck cancer (e.g., cols. 5-6). The examples comprising peptide conjugates with IRDye-700DX and used in photodynamic therapy to treat cancer as above, read upon claims 1, 4, 5, 6, 8 (alkylene linker reads upon polymer), 9, 11, 12, 13, 14, 17.
Therefore the reference is deemed to anticipate the instant claims above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2, 4-8, 11, 12, 13, 14, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wachter (US11,071,781) in view of Liu et al. (“Liu”, Mol. Pharmaceutics, 2007).
Wachter teaches a method for the treatment of cancer comprising administration of a therapeutically effective amount of an intralesional chemoablative pharmaceutical composition, or variant of said composition, in combination with a therapeutically effective amount of a systemic immunomodulatory anticancer agent. A further method for the treatment of cancer comprising administration of a therapeutically effective amount of an intralesional chemoablative pharmaceutical composition, or variant of said composition, in combination with a therapeutically effective amount of a systemic targeted anticancer agent. The present invention is further directed to pharmaceutical compositions for treatment of cancer. The intralesional chemoablative pharmaceutical composition can comprise an IL chemoablative agent comprising primarily a halogenated xanthene (e.g., abstract). The halogenated xanthene includes rose bengal (4,5,6,7-tetrachloro-2',4',5',7'-tetraiodofluorescein) and rose bengal disodium (e.g., cos. 5-6, 12): 

    PNG
    media_image3.png
    149
    195
    media_image3.png
    Greyscale

Other halogenated xanthenes are disclosed (e.g., col. 11).
 Wachter’s invention includes immunotherapeutic procedures wherein large amounts of tumor antigen are exposed to a patient’s immune system, for example upon intralesional delivery of an immunomdulator, including but not limited to intralesional rose Bengal, in combination with one or more systemic immunomodulator, to enhance the immune-meditated antitumor response (e.g., col. 11). Table 1 shows systemic immunomodulatory or targeted anticancer agents (cols. 10-11).
  Wachter teaches that the potential of benefits of combining local immunomodulatory therapy with a systemic immunomodulatory therapy regimen may make otherwise undesirable systemic immunomodulatory therapies viable: due to the resultant augmentation in potency of the systemic component of the combination therapy, reduced systemic dose regimens may be possible with commensurate reduction in adverse effects from the systemic therapy. Further, since the adverse effect profile of the local immunomodulatory therapy (i.e., IL chemoablation) is orthogonal to that of most systemic immunomodulatory therapies, a combined local and systemic immunomodulatory therapy is inherently safer and more attractive compared with prior combinations that can produce undesirable additive or synergistic adverse effects (e.g., cols. 7-8).  
Wachter teaches that the invention may be used to treat melanoma, and other hyperproliferative diseases including breast cancer, primary and metastatic liver cancer, prostate cancer and small cell and non-small cell lung cancer, and no limitation is intended thereby (col. 12).
Wachter does not expressly teach combining Rose Bengal with the peptide of SEQ ID NO: 6.
Liu teaches major obstacles in the development of new therapeutic anticancer drugs are the low bioavailability of hydrophilic substances and the nonspecific toxicity toward healthy tissues. As such, cell-targeting oligopeptides have emerged as attractive drug delivery vehicles for a variety of different types of cargo. The recently identified peptide Pep42 binds to the glucose-regulated protein 78 (GRP78), which is overexpressed on the cell surface of human cancer cells and internalizes into these cells. Liu demonstrates how Pep42 can be utilized as a carrier for different types of cytotoxic drugs to specifically target human cancer cell lines in vitro in a strictly GRP78-dependent manner. Furthermore, the mechanism of internalization of Pep42 was elucidated and found to involve clathrin-mediated endocytosis. Pep42 subsequently colocalizes within the lysosomal compartment. Importantly, Liu also provide evidence that Pep42-conjugated quantum dots have the ability to selectively enrich in tumor tissue in a xenograft mouse model. Their results suggest that the highly specific GRP78−Pep42 interaction can be utilized for the generation of Pep42−drug conjugates as a powerful anticancer drug delivery system that could substantially enhance the efficacy of chemotherapy by increasing the drug−tumor specificity, thus minimizing the adverse side effects associated with conventional cancer therapeutics (e.g., abstract).
The peptides comprise CKLAKLAK (SEQ ID NO: 6):

    PNG
    media_image4.png
    719
    553
    media_image4.png
    Greyscale
 
 	Liu reports how a previously identified oligopeptide Pep42 binds specifically to overexpressed GRP78 on the surface of a number of human cancer cells. This specificity is then utilized to deliver cytotoxic drugs into malignant cells in vitro and also used as a tumor tissue homing beacon in vivo. Liu notes that several linear chimeric peptides composed of GRP78 binding motifs have been identified to date, however, Pep42 is a cyclic 13-mer peptide that possesses a unique sequence, which does not share any known motifs with other GRP78-binding or otherwise tumor-homing peptides. Moreover, our screen was conducted using a phage display biopanning protocol on intact cells, thus ensuring that the selected ligands bound to the cellular receptor in its native context.
According to Liu, small peptidic ligands are being considered as promising new tools for the delivery of cytotoxic drugs. Although the mechanism of cellular uptake of canonical cell-penetrating peptides and other small peptidic ligands has not been fully understood in detail yet, it is believed that these types of peptides enter cells rapidly in a receptor-independent fashion.  In contrast, Liu’s study provides strong evidence that receptor-mediated translocation is involved in the internalization of Pep42 and that clathrin-mediated endocytosis is the main mechanism of uptake. This would be in accordance with recent data that assume more than one mechanism for peptide-mediated intracellular delivery of various types of molecules and particulate structures.
Pep42−QDots in combination with inhibitors of endocytosis and specific organelle markers for live cells were used for the investigation of the mechanism of endocytosis and colocalization experiments. The uptake mechanism of Pep42 into cancer cells involves clathrin-coated vesicles, which then transport the internalized peptide into the lysosomal compartment of the cell. Interestingly, the colocalization data presented suggests that Pep42 colocalizes with the endoplasmic reticulum. Although the exact mechanism of endocytosis and subsequent intracellular fate may in fact depend on the particular cell type and cargo, the study presented here reveals two key steps of Pep42's cellular internalization, namely, an absolute required binding to the surface GRP78 and uptake via endocytosis. Importantly, artifacts of cellular peptide internalization induced by fixation, which are known in the literature, were avoided by only using live cells for the uptake studies of the fluorescent Pep42 into cells via confocal microscopy.
To evaluate the drug delivery of Pep42, Liu chose drugs with vastly different biochemical properties as well as different mechanisms of action. One drug was the amphipathic peptide d-(KLAKLAK)2, an apoptosis-inducing drug, whose primary action site is the mitochondrial membrane, while the other drug consisted of hematoporphyrin, a photosensitizer that is active in the lysosomal compartment. Liu’s data illustrate that the two drugs are not imported into any cell line tested without the appropriate drug delivery system, namely, Pep42. Furthermore, conjugation of d-(KLAKLAK)2 to Pep42 generated a reagent that selectively killed Me6652/4 (human melanoma, claim 17) and SJSA-1 (osteosarcoma) in a surface level GRP78-dependent manner. Clear evidence is presented of apoptosis induction in the cells treated with the conjugate, which strongly indicates that Pep42 allowed for the intracellular delivery and subsequent mitochondrial membrane targeting of d-(KLAKLAK)2. The resistance observed of A549 and HepG2 cells to the d-(KLAKLAK)2-induced killing might be the result of a cell type-dependent inability of the internalized peptide to access the cytoplasm and/or activate cell death-triggering mechanisms. Nevertheless, these cell lines were found to be susceptible to the Pep42−hematoporphyrin conjugate. To harness its full phototoxic activity (reading upon photosensitizer activated by electromagnetic radiation/ photodynamic therapy, claims 12-14), a localization into the lysosomal compartment of cancer cells is required. Applying the data gathered from the colocalization experiments of Pep42, this strategy resulted in successful killing of the two tumor cell lines, while no adverse effects were observed for the control cells. Nanoparticles are thought to have potential as novel intracellular probes for both imaging and drug delivery. Liu’s results suggest that Pep42−QDots possess homing specificity for the relevant tumor tissue and significantly less homing in the control organs. Although the nanoparticles used in this study are rather simple, the use of more sophisticated systems could be envisioned for the future. Such devices may, as an example, deliver a drug to the site of action, release the drug, and report back its delivery. These findings highlight that Pep42 may serve as a promising candidate for future anti-cancer drug delivery platforms.
Liu concludes that Pep42 can be considered as a promising tumor-targeting drug delivery system as it possesses the ability to deliver drugs with vastly different mechanisms of action into human cancer cells. Liu has shown that GRP78 is the exclusive receptor for Pep42, its mechanism for internalization and site directed transport in xenograft mice. 
It would have been obvious to conjugate Rose Bengal or Hematoporphirin to Pep42-D-KLAKLAK wherein Pep42 reads upon a linker to the sensitizer wherein at least C is an L-enantiomer (claims 8-9, 11). One of ordinary skill in the art before the effective filing date of the invention would have been motivated to do so because conjugation of active and targeting agents was known to be available as taught by Liu. Further, "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from each having been individually taught in the prior art." (MPEP 2144.06).  In re  Susi, 58 CCPA 1074, 1079-80, 440 F.2d 442, 445, 169 USPQ 423, 426 (1971); In re Crockett, 47 CCPA 1018, 1020-21, 279 F.2d 274, 276-77, 126 USPQ 186, 188 (1960).  As the court explained in Crockett, the idea of combining them flows logically from each having been individually taught in prior art.  Therefore, since each of the references teach that are effective in treating melanoma (skin cancer, claim 17), it would have been obvious to combine the two compounds with the expectation that such a combination would be effective in treating melanoma.  Thus, combining them flows logically from each having been individually taught in prior art. Furthermore, Wachter teaches that the invention may be used to treat melanoma (skin cancer, claim 17), and other hyperproliferative diseases including breast cancer, primary and metastatic liver cancer, prostate cancer and small cell and non-small cell lung cancer, and no limitation is intended thereby (col. 12). Therefore it would have been obvious to use the conjugates of Wachter as modified by Liu in other types of cancer because of the targeting effect of the conjugates of Liu. Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.
 Claim(s) 9-10, 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wachter (US11,071,781) in view of Liu et al. (“Liu”, Mol. Pharmaceutics, 2007) and Costley et al. (Int J Antimicrob Mol, Published 1/2017).
Wachter and Liu are relied upon as above. 
Neither reference expressly teaches a linker -COO(CH2)7-CO-.
Costley teaches the conjugate Rose Bengal–C(KLAKLAK)2 conjugate. The Rose Bengal–C(KLAKLAK)2 conjugate (Fig. 1) was prepared by first synthesizing the C(KLAKLAK)2 peptide using Fmoc solid-phase peptide synthesis on Rink amide resin. In parallel, a carboxylic acid derivative of Rose Bengal was also prepared by reacting Rose Bengal with 1-bromooctanoic acid. This carboxylic acid derivative was added to the N-terminus of C(KLAKLAK)2 whilst still on the resin using standard peptide coupling reagents (i.e. HOBt/HBTU). The Rose Bengal–C(KLAKLAK)2 conjugate was then cleaved from the resin and was purified using preparative reverse-phase high-performance liquid chromatography (RP-HPLC). Product formation was confirmed using matrix-assisted laser desorption/ionization time-of-flight (MALDI-TOF) and positive electrospray ionization mass spectrometry (Supplementary Fig. S1). The linker is -COO(CH2)7-CO- (claims 9-10)

    PNG
    media_image5.png
    339
    1005
    media_image5.png
    Greyscale

The Rose Bengal–(KLAKLAK)2 conjugate of Costley can be used in targeted sonodynamic therapy. The potential of the conjugate to generate ROS during exposure to ultrasound was determined in cell-free solution, and the antimicrobial efficacy was established using both Staphylococcus aureus and Pseudomonas aeruginosa as target micro-organisms. The related technique sonodynamic therapy (SDT) has the potential to over-come this limitation given the ability of low-intensity ultrasound to penetrate human tissue. In Costley’s study, a Rose Bengal–antimicrobial peptide conjugate was prepared for use in antimicrobial SDT (ASDT). When Staphylococcus aureus and Pseudomonas aeruginosa planktonic cultures were treated with the conjugate and subsequently exposed to ultrasound (sonodynamic therapy, claims 15-16), 5 log and 7 log reductions, respectively, in bacterial numbers were observed. The conjugate also displayed improved uptake by bacterial cells compared with a mammalian cell line (P ≤ 0.01), whilst pre-treatment of a P. aeruginosa biofilm with ultrasound resulted in a 2.6-fold improvement in sensitizer diffusion (P ≤ 0.01). A preliminary in vivo experiment involving ASDT treatment of P. aeruginosa-infected wounds in mice demonstrated that ultrasound irradiation of conjugate-treated wounds affects a substantial reduction in bacterial burden. Combined, the results obtained from this study highlight ASDT as a targeted broad-spectrum novel modality with potential for the treatment of deep-seated bacterial infections (e.g., abstract, pages 32, 36).
 	It would have been obvious to use an analog of the conjugate of Wachter and Liu modified by using the linker -COO(CH2)7-CO- as taught by Costley, to treat cancer.  One of ordinary skill in the art before the effective filing date of the invention would have been motivated to do so given that using the linker of Costley was compatible with activation by sound in vivo. One of ordinary skill in the art before the effective filing date of the invention would have had a reasonable expectation of success given that the conjugate treating cancer overlaps the structure of the conjugate of Costley and because addition of a GRP78 targeting peptide would promote migration to cancer tumors such as melanomas.
	Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.
Conclusion
	No claim is currently allowed.
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA M CORDERO GARCIA whose telephone number is (571)272-2939. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY RIGGS can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Marcela M Cordero Garcia/Primary Examiner, Art Unit 1658                                                                                                                                                                                                        
MMCG 08/2022